DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
This application contains claims directed to the following patentably distinct species:
1. Thermal Activation, Figs. 8a-b,
2. Axial Compression, Figs. 16 and 17, 
3. Radial Compression with body segments of Figs. 12 and 13,
4. Radial Compression with interstitial component of Figs. 10a-b,
5. Radial Compression with multiple discrete air chambers of Fig. 11,
6. Torsional Activation,
7. Solidifying Material/Membrane, Figs. 14 and 15, and
8. Memory Metal.

The species are independent or distinct because each embodiment has a distinct mechanism for increasing the stiffness metric of the catheter. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of these structural mechanisms have applications in divergent fields including toys, optic fiber conduits, and automated manufacturing.
s 25-76 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are directed to embodiments that do not require the slidable/frictional first and second layers or wrapped tape.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-76 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

35 USC 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth below. See 37 CFR 1.175.
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  Specifically, the error statement indicating an original patent claim and the actual claim language that caused the claim to be in error must be printed on the PTO/AIA /06 form and not in a remarks section of a filed document.  An updated error statement may only be provided in the remarks once the original declaration has been filed with a correct error statement and entered into the record.  

Recapture
s 13-24 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 


In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	

Step 1: Claims 13-24 are broader than original patent claims 1-4 or 5-12.  Independent new claim 13 does not include the claim limitation of “a first layer of wrapped tape and a second layer of wrapped tape” and “first and second layers of wrapped tape extending along an entire length of the pressure-response chamber” which was part of both original patent claim sets 1-4 and 5-12.
Therefore step 1 of the three-step test is met for claims 13-24.

	Step 2: In the prosecution of US Application 14/294,008, applicant relied upon the limitations of “layers including a first cylindrical layer of wrapped tape and a second cylindrical layer of wrapped tape coaxial with the first cylindrical layer of wrapped tape, the first and second cylindrical layers extending along an entire length of the pressure-responsive chamber” (claim 1) and “a first layer of wrapped tape and a second layer of wrapped tape, the first and second layers of wrapped tape extending along an entire length of the pressure-response chamber” (claim 5) in order to gain allowance of the claims; this limitation is not included or partially included in the amended or new claims submitted for reissue.
In this case, Applicant indicated that the prior art of record to Garcia (US 2009/0030282) only disclosed a single layer rather than first and second layers (see response filed 03/14/17, p. 8).  Additionally, in the response filed 07/05/17 page 7, applicant stated that “Garcia’s 
	The claim language missing from claims 13-24 which resulted in the broadening of claims 13-24 is the exact claim language or related claim language of the surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 13-24.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
Claims 13-24 entirely eliminate the surrendered subject matter.


	Therefore, step 3 of the three-step test is met for claims 13-24.

	The omission of ““a first layer of wrapped tape and a second layer of wrapped tape” and “first and second layers of wrapped tape extending along an entire length of the pressure-response chamber”” from new claims 13-24 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 13-24 are rejected under 35 U.S.C. 251 as indicated above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /ple/ and /E.D.L/                                 SPRS, Art Unit 3993